Citation Nr: 1640948	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1981 to October 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision, in which the RO, denied service connection for tinnitus, right ear hearing loss and left ear hearing loss.  In February 2012, the Veteran filed a notice of disagreement (NOD) the both denials.  A statement of the case (SOC) was issued in October 2012, and the RO accepted as a timely-filed substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals), signed in October 2012 (which appears to have been initially received, through his representative, in November 2012).

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the Board hearing, the Veteran submitted additional evidence in support of his claims, along with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.

In July 2015, the Board granted service connection for tinnitus, and remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  After accomplishing further action, the Appeals Management Center (AMC) continued to deny the service connection claims (as reflected in the February 2016 supplemental SOC (SSOC)) and returned these matters to the Board.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the claim for service connection for right ear hearing loss is set forth below.  The remaining claim for service connection for left ear hearing loss in the remand following the order; this matter is, again, being remanded to the AOJ for additional development.  VA will notify the Veteran when further action, on his part, is required
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has credibly asserted in-service noise exposure, in- and post-service testing results have consistently established normal hearing in the right ear; hence, he is not shown to have right ear hearing loss to an extent recognized as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A pre-rating letter dated in May 2011 provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for service connection.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs), VA and private treatment records (as requested by the Board in its July 2015 remand) and reports of VA examinations.  Hence, there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that strict, rather than substantial compliance, is required).  Also of record and considered in connection with the appeal is the transcript of May 2015 Board hearing, along with various written statements provided by the Veteran, and his representative.  The Board finds that no further action to develop either claim, prior to appellate consideration, is required.

With regard to the May 2015 Board hearing, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the May 2015 Board hearing, the undersigned Veterans Law Judge identified the issues then on appeal, which included, service connection for right ear hearing loss.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned Veterans Law Judge pertaining to the Veteran's post-service treatment and the bases for the denial of the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  As noted, following the hearing, the claim on appeal was remanded for additional development, and, as a result, additional evidence was added to the claims file.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided),  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1110, 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 12 Vet. App. 341 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Veteran claims that his hearing loss is due to his acoustic trauma that he experienced during his military service.  Specifically, he asserts that during his military service, he was regularly exposed to gunfire and Howitzers.  See May 2015 Board hearing transcript.  It is noted that, in awarding service connection for tinnitus, the Board has already accepted the Veteran's allegations of in-service noise exposure hearing as credible and consistent with the circumstances of his service.  

Nonetheless, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997)).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) include an audiogram reflecting the results of testing during the Veteran's active duty.  Notably, an October 1988 examining physician noted that the Veteran was exposed routinely to hazardous noise.  However, the test results all showed pure tone thresholds of 20 decibels or less in the right ear for frequencies up to 4000 Hertz.  See, e.g., STRS dated in January 1981, September 1986, and October 1988.  

Post-service, the Veteran was afforded VA audiology examinations in August 2011 and January 2016.  At that time, the examiners reviewed the claims, interviewed the Veteran, and acknowledged his in-service exposure to acoustic trauma.  Nonetheless, with respect to the right ear, audiometric testing revealed one pure tone threshold of 25 decibels, while the remaining pure tone thresholds were 20 decibels or less in for frequencies up to 4000 Hertz.  Furthermore, speech recognition scores were 96 percent in the right ear.  The examiners found the Veteran to have no hearing loss in the right ear.

VA treatment records reflect that the Veteran was seen by VA treatment providers from 2010 to 2015 for complaints of hearing loss.  Although no audiograms are included among these records, a February 2011 audiologist also indicated the Veteran's right ear hearing was within normal limits.  

The Board further notes that the record includes a private treatment record from R.A., M.D, in which the doctor included an audiogram with test results in graph form.  Although, traditionally, the Board  has not interpreted such results to deny a claim, it is noteworthy that the graph reflects testing results for the right ear that appear consistent with audiometric testing results on VA examinations.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (allowing that the Board may interpret audiographical data).  Also consistent with the other testing results of record, the audiogram lists a word discrimination score as 96 percent in the right ear.  These findings are also indicative of normal hearing in the right ear.

Thus, notwithstanding the Veteran's likely significant in-service noise exposure, in- and post-service testing results has consistently established that he has normal hearing in the right ear.  Hence, he is not shown to have, or at any point pertinent to the current claim to have had, hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.  Where, as here, competent, probative evidence establishes that, fundamentally, the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, he simply cannot provide, via his own lay assertions, the testing results needed to establish current hearing disability within the meaning of 38 C.F.R. § 3.385.  Hence, his assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is denied. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

The Veteran claims that his left ear hearing loss is due to his acoustic trauma that he sustained during his military service, as he was regularly exposed to gunfire and Howitzers.  See May 2015 Board hearing transcript.  As note


The Veteran's DD Form- 214 lists his military occupational specialty (MOS) as a tactical satellite/microwave system operator.  STRs contain audiograms reflecting the results of testing during the Veteran's active duty; however, in-service audiograms do not show left ear hearing loss as defined by VA.  See, e.g., STRS dated in January 1981, September 1986, and October 1988.  

Post service, on January 2016 VA audiology examination, the VA audiologist diagnosed left ear hearing loss for VA purposes.  The VA examiner opined that the Veteran's left ear hearing loss is not caused or aggravated by his military service.  The VA examiner reasoned that the Veteran's left ear hearing loss pre-existed his military service; however, the Veteran's left ear hearing loss did not pre-exist his military service, as it did not meet the requirements as a disability for VA purposes.  Furthermore, the examiner provided a negative nexus opinion between the Veteran's military service and his current left ear hearing loss, partly based on the Veteran's post-service occupational noise exposure.  Moreover, the examiner relied on the absence of hearing loss documentation during service.  

Subsequently, in a March 2016 statement, the Veteran argued that the January 2016 VA examiner's negative nexus opinion was based on an inaccurate factual premise, as the VA examiner stated that the Veteran was exposed to loud noise during his post-service occupation; however, the Veteran clarified that he was not exposed to post-service acoustic trauma.  As the examiner 's opinion was not based on accurate facts, it may not be relied upon to deny the claim.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (holding that an opinion based on an inaccurate history has little probative value); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding the Board must reject medical opinions that are based on incorrect facts).  

Moreover, the VA examiner appears to have substantially relied on the absence of documented evidence of hearing loss during service.  The Board points out, however, that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 1993).  Thus, even when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id. 

The Board further notes that, subsequent to the VA examination, the Veteran submitted the private record from R.A., MD, in which the physician generally opined that the Veteran had high frequency sensorineural hearing loss that" more likely than not is related to his service in the US Army".  Given the above-discussion with respect to the right ear, presumably, that statement refers to left ear hearing loss  However, the physician did not provide stated rationale for the opinion expressed.  

Given the above-noted deficiencies, the Board finds that the opinion evidence currently of record is inadequate tol resolve the remaining claim on appeal, and that a remand of this matter is needed to obtain an appropriate opinion addressing the etiology of the Veteran's current left ear hearing loss  disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). . 

In this regard, the AOJ should arrange to obtain an addendum opinion from the January 2016 VA examiner, or, if necessary, from another appropriate physician based on claims file review, if possible.  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the service connection claim.  See 38 C.F.R. § 3.655(2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical information in connection with this claim, to  ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since August 2015.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCCA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the remaining  claim on appeal that is not currently of record.   Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the audiologist who evaluated the Veteran in January 2016 to provide an addendum opinion addressing the etiology of the Veteran's demonstrated left ear hearing loss disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another audiologist or appropriate physician based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA).  to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss had its onset during service, or is otherwise medically related to in-service injury or disease-specifically, conceded likely significant noise exposure therein.

In providing the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence-to include the STRs that do not show left ear hearing loss disability, and all opinions as to etiology; as well as  lay assertions, to include the Veteran's assertions as in-service noise exposure, the nature, onset and continuity of symptoms of diminished hearing, and the absence of post-service acoustic trauma.

The absence of documented in-service evidence of ledt ear hearing loss should not, alone, serve as the basis for a negative opinion.  The examiner is also advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


